Citation Nr: 1124010	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in February 2010.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that the Veteran's appeal was previously before it in November 2010 at which time it remanded for further adjudicative action.  Such action was accomplished in a December 2010 Supplemental Statement of the Case.  Consequently, the Board finds that substantial compliance of its remand instructions has been accomplished, and it may proceed to adjudicate the Veteran's claim without prejudice to him.

Furthermore, the Board notes that, in March 2011, the Appeals Management Center (AMC) received a statement from the Veteran in which he requested an additional 30 day "waiting period" on his claim.  The AMC forwarded this correspondence to the Board, which received it in April 2011.  Although the Board interprets the Veteran's statement as a request for a 30-day extension of time, it finds that such request was untimely.  The Veteran was advised in the cover letter to the Supplemental Statement of the Case that he had 30 days in which to respond.  His correspondence was received almost three months after the issuance of the Supplemental Statement of the Case; thus, it clearly is not a timely request for an extension.  Furthermore, the Board notes that it has been over six months since the issuance of the Supplemental Statement of the Case and almost three months since the Veteran's request for an extension.  The Veteran has had sufficient time to submit any additional evidence he desired to support his claim and yet nothing has been received by the Board.  Consequently, the Board concludes that it can proceed to adjudicate the Veteran's claim without prejudice to him.
FINDING OF FACT

The Veteran currently has degenerative discogenic/arthritic changes at the L4-5 level that is not related to any injury or disease incurred in service.


CONCLUSION OF LAW

The Veteran's current low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in November 2006, prior to the initial AOJ decision on his claim.  The Board finds that this notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in July 2007.  The Board also notes that a VHA medical expert opinion was obtained in May 2010, and the report is in the claims file.  As discussed in further detail below, the Board finds these medical reports to be adequate for rating purposes despite the Veteran's contentions to the contrary.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

In November 2006, the Veteran filed an application seeking service connection for residuals of an injury to the low back in service now manifested by arthritis at the L4-5 level.  He contends that his current low back problems are related to an injury he received to his low back while in service in May 1965, and that he has had problems with his back ever since.  In a January 2008 statement, the Veteran reported that he has suffered from lower back and sciatic pain all his adult life since 1965, and that his pain became intolerable around 1997 and he started seeking more medical attention.  He related that most of his adult life he has had episodes of pain with his back by doing something as slight as tying his shoe-lace and the doctors would always diagnose it as a back sprain.  He stated the injury in 1965 is the only injury he has ever sustained to his low back.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Osteoarthritis is an enumerated chronic disease for which presumptive service connection would be warranted so long as it manifested to a compensable degree within one year after separation from service.  38 C.F.R. § 3.307.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board's initial inquiry is whether the Veteran has a current low back disorder for which service connection may be granted.  The medical evidence shows the Veteran currently has the following diagnoses related to his lumbosacral spine:  scoliosis, spondylosis, osteoarthritis (degenerative joint disease of the facet joints), and degenerative disc disease with herniated disc at the L4-5 level.  Thus, the Board finds that the Veteran has a current low back disorder for which service connection may be granted if found to be related to his military service.

The Board's next inquiry is whether there was an injury or disease incurred in service.  The Veteran claims that he injured his back in service in either 1965 or 1966 when he caught a car as it fell off a jack .  The official service treatment records show that the Veteran was seen on May 28, 1965, with complaints of hurting his back five days prior trying to stop a car from falling off a jack.  The pain was reportedly around the lumbar spine area.  No assessment was rendered.  He was treated with heat and medications.  He was seen again on June 1, 1965, complaining that his back was still bothering him.  It was noted he had pain over the right sacroiliac joint.  Physical examination was within normal limits.  Straight leg raises were at 90 degrees bilaterally.  There was good range of motion.  The impression was sacroiliac strain.  He was placed on light duty for five days.  He was seen again on June 7th and 17th, and he related the pain was the same.  

On June 17th, he was referred for an Orthopedic Consult.  The reason for the request indicates he had persistent back ache since unusual strenuous effort late in May, and he localized the pain over his right sacroiliac joint, which was continual, aggravated by motion, not relieved by rest, and nonradiating.  It was noted that x-rays were "ok."  It was indicated that his pain had not been helped by analgesics, rest, heat, Roboxin or range of motion exercises.  Orthopedic consult was obtained on June 28th.  The history given indicated the Veteran had had difficulty with pain in the area of his right sacroiliac joint since May.  It was related that the Veteran had had pain of a similar nature since age 15 when he injured his back while lifting a refrigerator; however, he subsequently did well until May when, after another episode of lifting, he developed pain in that area, which was aggravated by bending, twisting, or any motion involving activity of the lower spine.  Examination revealed full range of motion in the lumbosacral spine with some tenderness in the right sacroiliac joint with performance of the Faber test.  No pain was produced with the Gaenslen's test.  Neurologic exam was normal.  The impression was deferred as the x-rays previously taken were determined to be unsatisfactory.  New x-rays were to be obtained.  However, it was noted that the Veteran experienced pain both in the right lower lumbar area and in the region of the sacroiliac joint.  It was thought that it was unlikely that this was on an arthritic basis.  A July 20th follow up note indicates that the x-rays previously requested had not been obtained, and the Veteran was to obtain them that day and return to see the doctor in a few days; however, there is no record of any follow up or an additional x-ray having been taken.  Subsequent clinical notes throughout the remainder of the Veteran's service (i.e., until his discharge in August 1967) fail to show any further complaints relating to or treatment for the Veteran's lumbosacral spine or sacroiliac joint; however, these records do show extensive treatment for otitis externa of the left ear and urethral discharge over the next two years.  

The Board further notes that the Veteran has submitted a copy of his service treatment records and that those records contain one page not included in the official service treatment records.  This page has a notation dated June 7, 1965 that indicates an x-ray was done on the lumbar spine and was reported to be within normal limits.

The service treatment records indicate the Veteran underwent a separation examination in July 1967.  The Board notes there is no Report of Medical History available; however, the Report of Medical Examination is and fails to note that the Veteran had any abnormality of the spine, including the lumbar spine or the sacroiliac joint.

Based upon the available service records, the Board finds that, although the evidence confirms that the Veteran incurred an injury to his right lumbar area and right sacroiliac joint in 1965, there is no evidence of a chronic low back disorder in service as the remaining service treatment records are silent for subsequent complaints or treatment and nothing was found at the time of the Veteran's separation examination in July 1967.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service.  

The Veteran contends that he has had problems with his back since the injury to it in service.  He testified at his hearing in February 2010 that a couple of times a year he would bend over to either tie his shoe or pick up something and something would happen (the doctors called it a sprain) to his back requiring him to go to the doctor who would prescribe pain pills, muscle relaxers and two to three days bed rest.  He further testified that it had now worsened to the point that he was forced to retire from his employment with the U.S. Postal Service because he could not perform his duties anymore.  He stated that he had never received another injury to his back since the one in service.  He admitted, however, that none of the private physicians he has seen over the years has related his back problems with his military service.  

In addition to his testimony at the hearing, in various statements submitted in support of his claim, the Veteran has stated that he did not receive any additional injury (including a sports injury) to his low back since service.  He states that in the mid-1990s, his low back pain began to increase in frequency and severity and he began to have pain radiating into his legs.  Specifically, in a January 2008 statement, the Veteran stated that, in 1998, he had been advised to try walking and slight jogging to help with his pain but when he tried to do so (only once) it inflamed and only made his condition worse; however, in his December 2007 Notice of Disagreement, the Veteran reported that he was started walking/jogging because he was advised to try and exercise to lose weight, which aggravated his lower back condition.  Additionally, in the January 2008 statement, the Veteran reported that he started seeking medical attention in 1997 for worsening back pain, which was before any supposed sports injury in 1998.

Also in support of his contentions relating to a continuity of symptomatology, the Veteran submitted multiple lay statements.  In a March 2008 statement, the Veteran's current spouse stated that she had known the Veteran since 1980 and, over the years, she has seen him constantly suffer with lower back pain and pain going down the back of his legs.  She further stated that his condition has gotten worse over the years, and it seems every type of treatment he has sought was only temporary or did not help at all.  She indicated he is not able to work a job because he cannot stand, walk or even sit still for any length of time without experiencing pain and discomfort.

In a May 2008 statement, a fellow real estate broker indicated that, since July 2006, the Veteran had cut back his hours as an independent contractor in real estate sales, being unable to sit or stand for any length of time.  He stated that the Veteran told him the reason was because of a pre-existing back injury he had obtained while in the military.

In an October 2008 statement, a fellow coworker from the Post Office stated that she has known the Veteran since 1987 and he was always a hard worker; however, when he had trouble standing for long periods of time or walking a lot, their manager gave him a hard time.  She related her belief that the Veteran was "forced out" of his position with the postal service.  This same coworker submitted a second statement dated in August 2010 in which she states that she met the Veteran in 1987 and, during their years together at the USPS, he "suffered continually with back pain."  She stated that sometimes he would be given light duty and other times he was take off time from work due to his back pain.  She further stated that she could "think of no time when he had not suffered with pain from his back."  The Veteran submitted other statements from coworkers at the Post Office dated in October 2008 as well.  One states that he has known the Veteran for over 15 years and that the last few years the Veteran's back problems had gotten worse.  Another one states that he has known the Veteran for 20 years and he noticed the Veteran's back condition worsened over the years.  Still another coworker states that he knew the Veteran from working with him at two different branches and that there were times in the last few years that he noticed the Veteran's back problem was getting worse.  

Finally, the Veteran has submitted a statement from his former spouse dated in August 2010 in which she states that, during the years they were married, there were numerous times when she had to do most of the lifting of their oldest daughter (born in 1969) due to back pain.  She also related that when they moved in 1977 to Arizona, the Veteran was unable to assist with packing or lifting due to severe pain.  She further stated that the Veteran would just go to his knees opening the refrigerator door and would need assistance getting up.  She said that the Veteran went to quite a few doctors and ended up with pain killers and muscle relaxers and being put on bed rest.  She recalled one occasion when they were at her sister's house and the Veteran's back went out while they were in the basement and she had to help him to the car, then home and into bed.  Finally, she stated that there were many times when the Veteran was unable to get on and off the couch without getting on his knees and rolling over.

In assisting the Veteran in developing his claim, he was provided with a VA examination in July 2007.  As a result of this examination, a diagnosis of mild degenerative disc disease of the L4-5 was given.  In providing a medical nexus opinion, the examiner opined that it is less likely than not that the Veteran's mild degenerative disc disease is related to his military service.  The examiner stated that this opinion was based on the fact that the Veteran's back pain in the service was documented as SI (sacroiliac) joint pain, and he currently has low back pain.  Furthermore, the examiner stated that notes from the Veteran's private doctor state his pain began in 1998 and relate it to sports injuries by the Veteran's report at that time.  Finally, the examiner stated that his opinion is based on the fact that it has been 40 years since the Veteran's discharge from service.

The Board notes that the Veteran has criticized the VA examiner's reasoning for his opinion and has claimed the VA examination was inadequate; however, a new VA examination was not provided.  After reviewing the entire record, the Board finds that the VA examination report is not inadequate for rating purposes because it is based upon a full and accurate review of the record, which is inconsistent with the Veteran's reports in his statements.  Nevertheless, in May 2010, the Board obtained a VHA medical expert opinion relating to the Veteran's claim.  The VHA medical expert started out his report stating that he had been asked to review the Veteran's entire medical "C" file and to give an opinion as to the condition of the Veteran's back and the possible relationship between his current condition and service-connected injuries.  Thus, the Board finds that the VHA medical expert understood the purpose for the assessment he was asked to undertake.  

The VHA medical expert's report also demonstrates that he clearly reviewed the entire record as he listed the relevant records, both medical and adjudicative, relating to the Veteran's claim (which the Board notes takes up almost three pages of his five page report).  Thus the Board finds that the VHA medical expert's opinion is based upon a review of the full record before him at that time.  The Board acknowledges that the Veteran has subsequently submitted additional lay evidence relating to his claim, but finds that this evidence does not add any additional information that would likely change the VHA medical expert's opinion and, therefore, there is no need to return the Veteran's claims file to the VHA medical expert for his consideration.

Finally, the Board finds that the VHA medical expert's medical opinion and reasoning are stated in a clear and logical manner and is based upon the evidence of record and his medical experience of over 50 years.  For the foregoing reasons, the Board finds that the report of the VHA medical expert is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the Veteran's contentions against the VHA medical expert's opinion are without merit.

In his discussion, the VHA medical expert starts off by acknowledging that the Veteran clearly sustained an acute low back injury in May 1965 when he attempted to catch and hold the full weight of a motor vehicle as it fell off of the car jack.  He was diagnosed as having a "sacroiliac strain."  He then stated that it has been his experience that acute low back injuries often manifest themselves as localized pain in various specific areas and, when localized to the right low back area are simply classified as "sacroiliac strain"; however, the sacroiliac joint is a major articulation and rarely disturbed unless rather violent trauma (fractures, dislocations, etc.) are involved.  Thus, the VHA medical expert opined that it is at least as likely as not that the Veteran may have sustained an acute intervertebral disk injury in that incident.  The VHA medical expert, however, stated that the Veteran subsequently improved to the point where he was able to get on with his life and eventually worked in the post office.

The VHA medical expert went on to state that, when intervertebral disks are injured and proceed to develop degenerative discogenic/arthritis changes, this is a very slow process that takes a number of years.  The development of significant changes following intervertebral disk injuries in short periods of time are generally associated with major trauma with fractures, dislocations, etc.  He stated, however, that this is not the case for this individual.  Thus, he stated it would not be at all unusual for the Veteran to have minimal symptomatology and virtually normal x-ray studies for a number of years following the injury with eventual development of degenerative changes.  However, in reviewing the Veteran's medical file, the VHA medical expert noted that x-rays of the Veteran's lumbar spine made in December 1998 (33 years after his reported injury) were reported to be normal, and an MRI (magnetic resonance imaging) study of 12 March 1999 was interpreted as being normal.  The VHA medical expert concluded that a number of years following his acute injury failed to demonstrate any evidence of degenerative changes in the lumbar spine.

The VHA medical expert further noted that there are several reports in the record indicating that the Veteran has reported the onset of symptoms in approximately 1997-98 when the diagnostic studies were found to be normal.  Over the next five to seven years, findings of mild degenerative changes were reported.  In addition, an orthopedic consultation in January 2002 suggested that neurologic examination was intact in association with paralumbar muscular pain.  However, electrodiagnostic studies performed at that time suggested evidence of a lumbar radiculopathy.

The VHA medical expert also commented that there are a number of statements in support of the Veteran's claim indicating that he was having increasing pain in approximately 1998 with no documentation of the Veteran being treated for low back problems prior to that time.

Therefore, the VHA medical expert opined that the Veteran has been identified as having degenerative discogenic/arthritic changes at the L4-5 level with no indication of sacroiliac pathology.  Furthermore, based on the information that was provided, it would appear that the Veteran's current condition is less likely as not (less than 50/50 probability) caused by or a result of the reported service-connected injury in May 1965.  In reaching this opinion, the VHA medical expert stated that he has reviewed the Veteran's entire medical "C" file, but had not had the opportunity of examining him nor the chance to review his various x-ray or diagnostic studies.  However, having treated many, many individuals with similar low back problems over the years, the VHA medical expert stated that he must rely upon his over 50 years of experience in the field of orthopedics.

After considering all this evidence, the Board finds that the competent, credible and probative evidence fails to establish that the Veteran's current low back disorder is related to his military service, specifically the injury in May 1965.  The Board acknowledges that the Veteran has attempted to establish a continuity of symptomatology of his back pain since service.  However, his allegations lack credibility as his statements are inconsistent with the contemporaneous medical evidence.  In addition, the medical evidence itself shows inconsistent reports of the onset of the Veteran's current low back problem.  The Veteran has reported in support of his claim that, after service, he has had several episodes of back pain a year that required he see a physician who prescribed medication and bed rest until it worsened in 1997-98.  However, the service treatment records fail to show any further treatment for or complaints of back pain in service after the initial treatment in May 1965 despite his having remained in service for more than two years.  Furthermore, there is no record that, at the time of his separation examination in July 1967, the Veteran either complained of  back pain or had any abnormality of the lumbar spine found on examination.  

In addition, the Veteran has failed to provide any supporting medical treatment records showing his reported treatment for these episodes of low back pain.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The earliest evidence of treatment for low back pain after service is a December 1998 private treatment note.  The Board notes there are private treatment records back to 1991 but none of these records show treatment for complaints of back pain.  Rather the December 1998 private treatment record demonstrates that the Veteran was seen with complaints of "hurt my back," reporting an onset of one month ago Thanksgiving Day.  It was noted that the Veteran was in a race (Turkey Trot) but also that he was shampooing carpet and had a "spasm."  After examining the Veteran, the physician assessed him to have a lumbosacral sprain/sciatica, rule out degenerative joint disease.  An x-ray was taken two days later but demonstrated the Veteran's lumbosacral spine was normal.  The Veteran had follow up visits in January 1999 and in March 1999.  The March 1999 treatment records also reports a history of onset of low back pain after a race in November 1998.  He underwent an MRI study in March 1999 the demonstrated he had a normal lumbar spine.   

The Veteran did not go back to see the doctor again until August 2001 at which time he reported an onset of back pain when he bent to twist the top off a pool filter (although he reported that he has had an ongoing back problem).  An MRI study showed there was mild generalized lumbar spondylosis of the lumbar spine but no evidence of disc herniation, central canal stenosis, or foraminal stenosis.  It is from this point that the medical evidence shows the Veteran started to receive more and more frequent treatment for back pain to the point where it is clear his back condition became a chronic problem.  

Furthermore, the treatment records show the Veteran's inconsistent reports of the onset of his low back pain.  As previously indicated, in December 1998 and March 1999, the Veteran reported the onset of his symptoms to be in November 1998.  He again reported 1998 as the onset of his symptoms in April 2003 and May 2006.  In April 2003, in connection with an initial assessment of his low back pain for epidural injections, the Veteran reported the onset of his back pain in November 1998 after a 10K race. In May 2006, the Veteran consulted with a spine specialist.  On the "First Visit Questionnaire," he reported that his symptoms began in 1998 and, in response to the inquiry of the date of injury, he responded "many times."  The physician's report indicates the Veteran stated the problem with his lower back started in 1998 and that he was injured many times in sports and recreation, which may have led to these circumstances.  In contrast, a January 2002 treatment note of an orthopedic surgeon indicates the Veteran reported hurting his back in the military and having suffered ever since with recurring back pain; however, this record demonstrates that this physician was evaluating the Veteran's thoracic spine rather than his lumbar spine, which is at issue in the present case.  Moreover, the initial intake paperwork shows the Veteran reported the onset of his current symptoms to be in November 1997, although he also reported that he hurt his back in the military in 1966 and has had recurring symptoms.  Finally, private treatment records from January 2008 and August 2008 show the Veteran relating his back pain to an injury in 1965-66 with symptoms worsening 10 years before.

Furthermore, the Board finds that the Veteran's January 2008 statement criticizing the July 2007 VA examination report and medical opinion, in which he states his increase in back pain in 1998 was due to him trying to walk and slightly jog to help with his pain (although in another statement he said he was advised to do this to help him lose weight) as advised by his physician is clearly inconsistent with the contemporaneous medical evidence showing his report in December 1998 of having run in a Turkey Trot (i.e., a race) on Thanksgiving Day in November 1998, his subsequent report in April 2003 of having run a 10K race in November 1998, and his May 2006 report of having multiple injuries from sports and recreation.  

Finally, the Board notes that there are multiple inconsistencies between what the Veteran testified to at the hearing in February 2010 and what the record shows.  First, the Veteran testified that his injury was in 1966 approximately one year and three or four months prior to his discharge when in fact the service treatment records demonstrate that the injury was in May 1965, which was two years and three months prior to his discharge.  Second, the Veteran testified that he went right to the hospital after the injury in service; however, the service treatment records show that he went in for treatment five days after the injury.  There is no report in the service treatment records showing the Veteran sought emergency treatment for that injury.  Finally, the Veteran testified that they did not do any follow up in service for his back injury; however, the service treatment records show that he was sent for a consult with the Orthopedic Clinic and was supposed to return after having x-rays done.  The record fails to show that he ever had the x-rays done or that he followed up with the Orthopedic Clinic after July 1965.

Given these inconsistencies, the Board does not find the Veteran's statements and testimony as to a continuity of symptomatology since service to be credible.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  Therefore, the Board finds that the inconsistencies in the record with regard to the Veteran's assertions as to the onset of his current low back disorder affect his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's inconsistent statements diminish his credibility such that it renders his assertions regarding a continuity of symptomatology to not be probative.

Furthermore, in so much as the Veteran has attempted by his lay statements to establish a medical nexus between the in-service injury and the alleged episodes of low back pain between his separation from service and when the medical evidence establishes the onset of his current low back disorder (essentially 1998), the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing pain and other symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Whether the Veteran's periodic episodes of low back pain over the years are related to the in-service injury is a determination "medical in nature" and not capable of lay observation.  Therefore, the Board finds that the Veteran's lay opinion that the periodic episodes of low back pain that he states he has had since his discharge from service were caused by the in-service injury is not probative as he is not competent to render such an opinion.  

Finally, as to the multiple lay statements the Veteran has submitted in support of his claim, the Board finds that they are not sufficient to establish a continuity of symptomatology since service because most of the individuals (specifically his coworkers) did not even know the Veteran at the time of his discharge in 1967 or for years thereafter.  The Board acknowledges that the August 2010 statement from the Veteran's former spouse does corroborate to a certain extent the Veteran's contention of having recurrent episodes of back pain after service.  Nevertheless, this evidence fails to demonstrate that the reported episodes of back pain were due to a low back disorder that was related to the in-service injury.  Consequently, it has little to no probative value as to the question of whether the Veteran's current low back disorder is related to his military service.

Consequently, as the Board finds that there is no competent, credible and probative evidence of a continuity of symptomatology of the Veteran's degenerative disc disease of the L4-5, there must be other medical nexus evidence to support the Veteran's claim.  The Veteran has not submitted any medical opinions supporting his opinion that his current low back disorder is related to the in-service injury in May 1965.  Furthermore, the Veteran admitted at the hearing in February 2010 that none of his private physicians has linked his back problems to his military service.  As previously discussed, as a lay person, the Veteran is not competent to render a medical opinion as to the etiology of his current low back disorder.  Consequently, his statements relating his current low back disorder to his military service, and specifically to the May 1965 injury to the low back, are not probative evidence to establish that such a relationship exists.

Consequently, the only competent nexus evidence of record is the July 2007 VA examiner's medical opinion and the May 2010 VHA medical expert's opinion.  As discussed above, both opinions were against the Veteran's claim as both physicians opined that it is less likely than not that the Veteran's current low back disorder is related to his military service and more specifically to the May 1965 in-service injury.  The Board acknowledges the Veteran's disagreement with these medical opinions, but he has not provided any opposing competent medical opinion to support his claim.  As discussed above, the Board finds these medical opinions are based upon a review of the record, are consistent with the record, and are supported by full and sound rationale.  The Board especially finds the VHA medical expert's opinion to be highly probative.  Even though he found that the in-service injury was most likely an acute intervertebral disk injury, he made it clear that he would have expected to see evidence of degeneration earlier if that in-service injury were the etiology of the current degenerative/arthritic changes of the Veteran's lumbar spine.  Rather, he found it significant that x-rays and MRI study from December 1998 and March 1999, respectively, (which were conducted 33 years after his in-service injury) clearly demonstrated the Veteran's lumbar spine was normal.  Thus, the evidence failed to demonstrate any evidence of degenerative changes for a number of years following his acute injury.  Furthermore, the VHA medical expert based his opinion not only on the evidence of record but on his over 50 years of experience in treating patients with low back problems similar to the Veteran's.  Consequently, the Board finds that the VHA medical expert's opinion is very persuasive evidence that a nexus relationship does not exist between the Veteran's current low back disorder and the in-service injury to his low back in May 1965.  

Based upon a review of the entire evidence of record, therefore, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current low back disorder is related to his military service, specifically the May 1965 injury he sustained to his low back.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


